In consolidated tax certiorari proceedings to review assessments on petitioner’s real property for the tax years 1966-1967 through 1976-1977, petitioner appeals from a judgment of the Supreme Court, Kings County, dated September 15, 1977, which upheld the assessments for the tax years 1966-1972 and reduced the assessments for the tax years 1972-1977 from a total of $370,000 for each such year to a total of $360,000 for each such year. Judgment affirmed, with costs. While a recent sale of property made at arm’s length, if not explained away as abnormal in any fashion, is evidence of the "highest rank” to determine the true value of the property at that time (Plaza Hotel Assoc, v Wellington Assoc., 37 NY2d 273, 277), it is by no means necessarily determinative of the issue of the market value of real property. The court may properly take into account, where the circumstances of the case are appropriate, other factors, such as the value determined on the basis of capitalization of the income to be derived from the property, sales of comparable property, etc. (see People ex rel. Parklin Operating Corp. v Miller, 287 NY 126, 129; Plaza Hotel Assoc, v Wellington Assoc., 73 Mise 2d 6, 10, mod 46 AD2d 642, affd 37 NY2d 273; People ex rel. Four Park Ave. Corp. v Lilly, 265 App Div 68, 71). Hopkins, J. P., Titone, Gulotta and O’Connor, JJ., concur.